

115 HRES 1110 IH: Expressing support for the recognition of October 1, 2018, through October 7, 2018, as “Smart Cities Week” and supporting the further research, development, and adoption of technology designed to improve efficiency, connectivity, sustainability, and mobility in transportation, infrastructure, and workforce opportunity in American cities and communities.
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1110IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. Issa (for himself, Ms. Clarke of New York, Mr. Tonko, Ms. Titus, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the recognition of October 1, 2018, through October 7, 2018, as Smart Cities Week and supporting the further research, development, and adoption of technology designed to improve
			 efficiency, connectivity, sustainability, and mobility in transportation,
			 infrastructure, and workforce opportunity in American cities and
			 communities.
	
 Whereas the term smart technology refers to a range of technologies and devices, including automation, artificial intelligence, wireless and wired communications, sensors, actuators, smart meters, Internet of Things devices, data sharing, and data analytics, used in various applications to make cities and communities more efficient, resilient, and competitive;
 Whereas the integration of smart technology has the potential to revolutionize connectivity, mobility, sustainability, and 21st century workforce opportunities in our Nation’s cities, regions, and communities;
 Whereas, in 2015, the Department of Transportation released a report on the findings from the Smart City Challenge, in which 78 cities submitted innovative solutions to integrate technology to improve their city’s transportation infrastructure;
 Whereas the findings of the Smart City Challenge signaled positive steps toward improving how people and goods are transported while expanding accessibility and opportunity;
 Whereas the report also cited the integration of data platforms, combining public and private sector sources that allow policymakers to make more informed decisions on policy and budget issues; and
 Whereas American investment in infrastructure could promote employment opportunities while spurring the next generation of telecommunications technology, including 5G and dedicated short range communications (DSRC) technology: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes Smart Cities Week; and
 (2)supports efforts— (A)to further research and develop and adopt technology in American cities designed to improve efficiency, connectivity, sustainability, and mobility in transportation and infrastructure, including the implementation of 5G telecommunications and dedicated short range communications (DSRC) technology;
 (B)to increase awareness of new workforce opportunities and expanded accessibility made available through Smart City initiatives and emerging industries in the 21st century economy; and
 (C)to encourage the formation of public-private partnerships (or P3s) among the Federal Government, the States, localities, communities, the private sector, and key stakeholders to foster innovation when designing and implementing smart technology solutions.
				